Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This responds to Applicant’s Arguments/Remarks filed 10/07/2020. Claims 1, 4, 6, 9, 12, 17, 22 have been amended. Claims 8, 16, 23, 25 have been cancelled. Claims 1-7, 9-15, 17-22, 24, 26-27 are now pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2020 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-15, 17-22, 24, 26-27 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15-17, and 20, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable Bondurant et al (U.S. Pub No. 2017/0206207 A1), and Maruyama et al (U.S. Pub No. 2008/0104349 A1), and further in view of Prabhu et al (U.S. Pub No. 2016/0162371 A1), Lee et al (U.S. Pub No. 2014/0123138 A1).  

As per claim 1, Bondurant discloses a data migration system comprising: 
a processor; and computer readable media encoded with instructions which, when executed cause the data migration system to migrate data including multiple storage items from an existing visualized file server (FVS) to a new VFS by performing operations comprising (Par [0015]):
migrating a first storage item from the existing VFS to the new VFS (Par [0017]); and
migrating, at least partially in parallel, a second storage item from the existing VFS to the new VFS (Par [0043]).

Bondurant discloses “asynchronous”, but silence about “parallel”, one ordinary skill in art would have known that every storage has more than one items. However, Maruyama discloses “migrating…parallel”; plurality of storage items (par [0082-0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Maruyama into the teachings of Bondurant in order avoid conflicting access and speed up the migration of volumes (Par [0007]).
Bondurant and Maruyama do not explicitly disclose migrating the first storage item from the existing VFS to the new VFS.
However, Prabhu discloses migrating the first storage item from the existing VFS to the new VFS (Par [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Prabhu into the teachings of Bondurant as modified by Maruyama  in order to provide more flexible to customer to have high availability cloud storage to perform the migration (Par [0009]).
Bondurant discloses VFS and VM. Bondurant silence about FSVM. However, Lee discloses VFS comprising a first set of a FSVM to a new VFS comprising a second set of file server virtual machines (Par [0020] generating FSVM on a hypervisor of a primary server, VM and second FSVM of a standby server). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Lee into the teachings of Bondurant as modified by Maruyama  in order to improve data input and output operation speed (Par [0015]).
As per claim 4, Bondurant discloses the system of claim 1, the data migration system (Par [0043-0046]).
Bondurant does not explicitly disclose wherein each of the first and second storage items is stored at a respective one of the first set of file server virtual machine (FSVM); and the data migration system is further configured to, for each of the first and second storage item, identify a respective one of the second set of file server virtual machines as a storage location by retrieving an identity of the respective one of the second set of FSVM, from an entry in a mapping.
However, Lee discloses wherein each of the first and second storage items is stored at a respective one of the first set of file server virtual machine (FSVM); and the data migration system is further configured to, for each of the first and second storage item, identify a respective one of the second set of file server virtual machines as a storage location by retrieving an identity of the respective one of the second set of FSVM, from an entry in a mapping. (Par [0020]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Lee into the teachings of Bondurant as modified by Maruyama  in order to improve data input and output operation speed (Par [0015]).As per claim 7, Bondurant discloses the system of claim 1, wherein the data migration system is further 
Migrating a first storage item from an existing virtualized file server (VFS) to a new VFS (Par [0017]);
Migrating, at least partially in parallel, a second storage item from the existing VFS to the new VFS (Par [0043]);
Wherein the existing VFS comprises one or more existing File Server Virtual Machines (FSVMs) and the new VFS comprises one or more new FSVMs, wherein the items each of the first and second storage items (Par [0037, 0043-0046]).
Bondurant discloses “asynchronous”, but silence about “parallel”, one ordinary skill in art would have known that every storage has more than one items. However, Maruyama discloses “migrating…parallel”; plurality of storage items (par [0082-0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Maruyama into the teachings of Bondurant in order avoid conflicting access and speed up the migration of volumes (Par [0007]).
Bondurant and Maruyama do not explicitly disclose migrating the first storage item from the existing VFS to the new VFS.
However, Prabhu discloses migrating the first storage item from the existing VFS to the new VFS (Par [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Prabhu into the teachings of Bondurant as modified by Maruyama  in order to provide more flexible to customer to have high availability cloud storage to perform the migration (Par [0009]).
Bondurant discloses VFS and VM. Bondurant silence about FSVM. 
However, Lee discloses VFS comprising a first set of a FSVM to a new VFS comprising a second set of file server virtual machines (Par [0020] generating FSVM on a hypervisor of a primary server, VM and second FSVM of a standby server). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Lee into the teachings of Bondurant as modified by Maruyama  in order to improve data input and output operation speed (Par [0015]).As per claim 12, Lee discloses the media of claim 9, wherein the operations further comprise, for each of the first and second storage items: identifying a respective new FSVMs, by retrieving an identity of the respective new FSVM from an entry in a mapping (Par [0020]).As per claim 15, Bondurant discloses the media of claim 19, wherein the operation further include sending a representation of one of the first and second storage items, without waiting for completion of a previous send operation (Par [0043]). As per claim 17, Bondurant discloses a method comprising: 
migrating a first storage item from an existing virtualized file server (VFS) to a new VFS (Par [0017]); and
migrating, at least partially in parallel, a second storage item from the existing VFS to the new VFS (Par [0043]);

Bondurant discloses “asynchronous”, but silence about “parallel”, one ordinary skill in art would have known that every storage has more than one items. However, Maruyama discloses “migrating…parallel”; plurality of storage items (par [0082-0084]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Maruyama into the teachings of Bondurant in order avoid conflicting access and speed up the migration of volumes (Par [0007]).
Bondurant and Maruyama do not explicitly disclose migrating the first storage item from the existing VFS to the new VFS.
However, Prabhu discloses migrating the first storage item from the existing VFS to the new VFS (Par [0009]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Prabhu into the teachings of Bondurant as modified by Maruyama in order to provide more flexible to customer to have high availability cloud storage to perform the migration (Par [0009]).
Bondurant discloses VFS and VM. Bondurant silence about FSVM. However, Lee discloses VFS comprising a first set of a FSVM to a new VFS comprising a second set of file server virtual machines (Par [0020] generating FSVM on a hypervisor of a primary server, VM and second FSVM of a standby server). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Lee into the teachings of Bondurant as modified by Maruyama  in order to improve data input and output operation speed (Par [0015]).
As per claim 20, Lee discloses the method of claim 17, further comprising, for each of the first and 
As per claim 24, Bondurant discloses the method of claim 17 further comprising performing a send operation to a send representation of one of the first or second storage items without waiting for completion of a previous send operation (Par [0043]).
As per claim 25, Lee discloses the system of claim 1, wherein each of the first and second storage items is stored at a respective one of the existing FSVMs (Par [0020]).
As per claim 26, Lee discloses the system of claim 1, wherein the first set of FSVMs is configured to form a cluster (Par [0020-0024]).
As per claim 27, Lee discloses the media of claim 9, wherein one or more existing FSVMs comprises a cluster (Par [0020-0024]).




Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondurant et al, and Maruyama  et al, and Lee et al, and further in view of Chawla et al (U.S. Pub No. 2011/0185292 A1).

As per claim 2, Bondurant and Maruyama  do not explicitly disclose the system of claim 1, wherein the first storage item is associated with first existing storage path, and the second storage item is associated with a second storage path.
However, Chawla discloses wherein the first storage item is associated with first existing storage path, and the second storage item is associated with a second storage path (Par [0080, 0085]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Chawla into the teachings of Bondurant as modified by Maruyama in order to allow user to locate away from an enterprise system (Par [0005]).
As per claim 10, Chawla discloses the media of claim 9, wherein the first storage item is associated with first existing storage path, and the second storage item is associated with a second storage path (Par [0080, 0085]).
As per claim 18, Chawla discloses the method of claim 17, wherein the first storage item is associated with the first existing storage path, and the second storage item a second storage path (Par [0080, 0085]).


Claims 3, 5-6, 11, 13-14 and 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bondurant et al, Maruyama  et al, and Prabhu et al, and Lee et al, and further in view of Schmidt et al (U.S. Pub No. 2008/0189468 A1).

As per claim 3, Bondurant and Maruyama do not explicitly disclose the system of claim 2, the first existing storage path and the second existing storage path are retrieved from a sharding map of the existing VFS.
However, Schmidt discloses the system of claim 1, wherein the first existing storage path and the second existing storage path are retrieved from a sharding map of the existing VFS. (Par [0064, 0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Schmidt into the teachings of Bondurant as modified by Maruyama  in order to provide and managing highly available system (Par [0004]).
As per claim 5, Schmidt discloses the system of claim 4, wherein the data migration system is further configured to identify the respective one of the second set of FSVM by executing a sharding algorithm (Par [0064, 0066]). As per claim 6, Bondurant discloses the system of claim 4, wherein the data migration system is further configured to identify the respective one of the second set of FSVM using a map, wherein an entry in the map associates the first and second storage item with respective one of the first set of FSVMs, and respective one of the second set of FSVM corresponds to the one of the first set of FSVMs in a mapping (par [0037, 0043-0046]). 

Bondurant does not explicitly disclose a sharding algorithm. However, Schmidt discloses a sharding algorithm (Par [0064, 0066]).

As per claim 11, Bondurant discloses the media of claim 9, wherein and the locations of the first existing storage path the second storage path are retrieved from a sharding map of the existing VFS. 
However, Schmidt discloses wherein and the locations of the first existing storage path the second storage path are retrieved from a sharding map of the existing VFS. (Par [0064, 0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Schmidt into the teachings of Bondurant as modified by Maruyama  in order to provide and managing highly available system (Par [0004]).
As per claim 13, Schmidt discloses the media of claim 12, wherein the instructions for identifying the respective new FSVMs comprise, instructions for executing a sharding algorithm that identifies the new respective FSVM based on the mapping (Par [0064, 0066]).As per claim 14, Bondurant discloses the media of claim 12, wherein the instruction for identifying the respective new FSVM, comprise instructions for retrieving the identity of the respective new FSVM from a map, wherein the entry in the map associates the first and second storage items with the existing FSVM, and the respective new FSVM corresponds to the existing FSVM in a mapping of the respective existing FSVMs to the new FSVMs. 
Bondurant does not explicitly disclose a sharding algorithm. However, Schmidt discloses a sharding algorithm (Par [0064, 0066]).

As per claim 19, Bondurant and Maruyama do not explicitly disclose wherein the first existing storage path the second eisting storage path retrieved from a sharding.
However, Schmidt discloses the method of claim 17, wherein the first existing storage path the second eisting storage path retrieved from a sharding (Par [0064, 0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the feature as disclosed in Schmidt into the teachings of Bondurant as modified by Maruyama  in order to provide and managing highly available system (Par [0004]).
As per claim 21, Schmidt discloses the method of claim 20, wherein the mapping is a sharding mapping and wherein identifying the respective new FSVM comprises executing a sharding algorithm that identifies the respective new FSVM base on the sharding mapping (Par [0064, 0066])
As per claim 22, Bondurant discloses the method of claim 21, wherein the entry in the sharding map associates each of the first and second storage items with a respective one of existing FSVM (Par [0037, 0043-0046]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765.  The examiner can normally be reached on Monday to Thursday from 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 14, 2021

/THU N NGUYEN/Examiner, Art Unit 2154